Citation Nr: 1144024	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a testicular disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO declined to reopen claims for service connection for a low back disability and for a testicle disability.  In December 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.  To date, no additional evidence has been received.

The Board notes that additional evidence has been added to the claims file since the last adjudication of the claims, without a waiver of initial RO consideration of the evidence.  However, the evidence consists of VA outpatient treatment records and private medical records which are either essentially duplicative of evidence previously submitted by the Veteran and considered by the RO (as reflected in an April 2008 SOC), or are not pertinent to either claim on appeal.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2011).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  In February 1995, the Board denied the Veteran's request to reopen a previously-denied claim for service connection for a testicular disability.

3.  The evidence received since the Board's February 1995 decision is cumulative and redundant of evidence of record at the time of the prior denial, and/or does not related to any established fact(s) necessary to substantiate the claim for service connection for a testicular disability, or raise a reasonable possibility of substantiating the claim.

4.  In February 1995, the Board denied the Veteran's request to reopen a previously-denied claim for service connection for a back disability.

5.  The evidence received since the Board's February 1995 decision is cumulative and redundant of evidence of record at the time of the prior denial, and/or does not related to any established fact(s) necessary to substantiate the claim for service connection for a low back disability, or raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The Board's February 1995 denial of the Veteran's petition to reopen the claim for service connection for a testicular disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  As evidence received since the Board's February 1995 denial is not new and material, the criteria for reopening the claim for service connection for a testicular disability are not met.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The Board's February 1995 denial of the Veteran's petition to reopen the claim for service connection for low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

4.  As new and material evidence has been received, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Dingess, 19 Vet. App. at 473; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the petitions to reopen his claims for service connection for a testicular disability and a low back disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  Consistent with Kent, this letter also explained what constituted new and material evidence to reopen the claims for service connection for a testicular disability and for a low back disability.  This letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the May 2007 letter meets the content of notice requirements of Pelegrini, Dingess/Hartman, and Kent, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2011 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further RO action in either claim herein decided, prior to appellant consideration, is warranted.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with either request to reopen. However, as explained in more detail, below, no such examination or medical opinion is required with respect to either claim.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield v. Nicholson,  20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis of Requests to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

The record reflects that the RO initially denied the Veteran's claims for service connection for a testicular disability and a back disability in August 1983.  Then, the RO denied the Veteran's petition to reopen the claims for service connection for a testicular disability and for a back disability in January 1991; the denials were upheld in a July 1995 Board decision.   

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran requested that VA reopen the previously-denied claims for service connection in January 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claims is the Board's February 1995 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A. Testicular Disability

The pertinent evidence of record at the time of the Board's February 1995 denial consisted of the Veteran's service treatment records, which reflect that the Veteran complained of sharp left lower quadrant pain and painful urination in November 1982.  On examination, the left testicle and epididymis were tender but without enlargement.   A urinalysis was normal.  Later in November 1982, the Veteran was again seen with complaints of scrotal pain.  An assessment of left epididymitits was indicated, and the Veteran was issued antibiotics.  A November 198 urology clinic notation reflects that the Veteran had been seen for questionable urethral stricture.  However, objective findings were normal, and the impression was no objective genitourinary disease.  A notation in a clinic record dated the next day indicates that no genitourinary pathology had been found.  

On examination during this session, there was no testicular swelling, but tenderness was still reported.  An assessment of testicular pain of questionable etiology, left upper quadrant pain of questionable etiology, and possible psychosomatic disorder was noted.   

During the Veteran's December 1982 separation examination, he reported a history of groin pain, but a physical examination disclosed that the Veteran's genitourinary system was normal.  The examiner noted that the groin pain was found to have been psychosomatic in origin.  

Also of record was a June 1983 VA outpatient treatment report reflects that the Veteran was seen with a history of lower abdominal pain associated with testicular aching on a daily basis since April 1982.  An impression of a one-and-a-half year history of pelvic/lower abdominal pain, with associated testicular pain without identifiable etiology was indicated.

On VA examination in December 1983, a history of testicular pain was noted, but no abnormality was found on examination.  

On VA examination in March 1990, the Veteran reported that he injured his testicles in service as the result of a fall in rice paddies while service in Korea.  Testicular pain of obscure origin was indicated.  No genitourinary pathology was found.  On examination in April 1990, an impression of no genitourinary pathology found, questionable ochialgia was noted.

During the November 1991 Board hearing, the Veteran reported that he injured his testicles as the result of a falling service and that he had been treated for this disability since service.

In denying the petition to reopen the claim for service connection for testicular disability, the Board noted that while the Veteran reported having chronic testicular pain, the pain had yet to be identified or associated with any cognizable disability.  In the absence of competent medical evidence linking the Veteran's pain to a disability incurred or aggravated in service, the Board dismissed the claim as not well grounded.

Pertinent evidence added to the claims file since the February 1995 Board decision includes additional VA outpatient treatment records, medical records from Stony Brook University Hospital, the transcript of the Veteran's June 2011 Board hearing, and various written statements from the Veteran and his representative.

VA outpatient treatment records dated through May 2011 largely document the Veteran's complaints of and treatment for a variety of other disabilities, including headaches, hypertension, leukemia and non-Hodgkin's lymphoma, hernia, diverticulitis, and low back pain.  In April 2009, the Veteran complained of left groin pain; however, there was no reference of the testicular pain.  

Records from Stony Brook University Hospital dated from January 2008 through May 2010 also document the Veteran's course of treatment for other disabilities, namely his non-Hodgkin's lymphoma and leukemia.  These records do not reflect any complaints of testicular pain or indicate that the Veteran has been diagnosed with a testicular disability.

As reflected in various written statements by the Veteran and his representative, and in the Veteran's June 2011 Board hearing testimony, the Veteran contends that he initially experienced testicular pain in service in Korea, and that he has experienced continuous testicular pain since 1981.  He reported that he was told that he either had to have the left testicle removed, or that he had to live with the pain, and noted that he cannot have children.

The above-described medical evidence is "new," in the sense that it was not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record,  However, this evidence is not "material" for purposes of reopening the claim for service connection for a testicular disability.  The additional VA outpatient treatment records and medical records from Stony Brook University Hospital records include nothing to support a finding that the Veteran has a current testicular disability, or comment that there exists a medical nexus between any such current disability and service.  As such, the newly-received medical evidence does not relate to the unestablished facts needed to substantiate the claim for service connection for a testicular disability-here, diagnosis of a current testicular disability outside of the Veteran's complaint of pain, and medical indication that there exists a medical nexus between any such diagnosed disability and the Veteran's military service-or raise a reasonable possibility of substantiating the claim.

As for the oral and written and oral lay assertions of the Veteran and by his representative advanced in connection with the attempt to reopen, the Board notes that such appear to be reiterations of assertions previously made in connection with prior attempts to reopen the Veteran's claim.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as medical diagnosis and etiology.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In short, there still is no medical evidence to support the Veteran's request for service connection for claimed testicular disability, and, however well-intentioned, the lay assertions of record simply do not provide the requisite evidence needed to reopen the claim.  Furthermore, as for arranging for the Veteran to undergo VA examination, or obtaining a medical opinion to address the required elements of the claim, the Board emphasizes that VA's duty to assist in this regard is invoked only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  

However, under the circumstances of this case noted above, the Board concludes that the criteria for reopening the claim for service connection for a testicular disability are not met, and that the Board's February 1995 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine also is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Low Back Disability

The pertinent evidence of record at the time of the February 1995 Board denial included the Veteran's service treatment records, which reflect the Veteran's complaints of severe lower lumbar pain in August 1980 after the vehicle he was riding in hit a bump in the road.  The diagnostic assessment was a low back contusion versus a vertebral body fracture.  Continued complaints of low back pain and assessments of lumbar strain in these records were also noted.  On service separation examination, a history of recurrent back pain was reported.      

Post-service records, including VA outpatient treatment records and the reports of November 1983 and March 1990 VA examinations, reflect continued complaints of back pain, and diagnoses of lumbosacral strain in 1983 and of chronic low back syndrome in 1990.

Also of record at that time was the transcript of the November 1991 Board hearing, during which the Veteran reported that he was injured during a truck accident, hospitalized, and placed on light duty.

The Board denied the Veteran's petition to reopen the claim for a back disability, finding that new and material evidence had been submitted.  In so finding, the Board noted that no competent health care provided had linked any current pain symptomatology to a back disorder which was incurred in or aggravated during the Veteran's active duty service.

Pertinent evidence added to the claims file since February 1995 Board decision includes continued VA outpatient treatment records, records from Stony Brook Hospital, the transcript of the Veteran's June 2011 Board hearing, and various written statements the Veteran and his representative.  

VA outpatient treatment records dated through May 2011 largely document the Veteran's complaints of and treatment for a variety of other disabilities, including headaches, hypertension, leukemia and non-Hodgkin's lymphoma, hernia, and diverticulitis.  Low back complaints are noted on occasion.  In December 2007, degenerative joint disease was noted.  In April 2010, chronic pain, degenerative disc disease and lumbosacral strain and neuropathy were indicated.  A slipped lumbar disc was noted in February 2011.  Chronic low back pain with a history of lumbar herniated disc was reported in May 2011.  

Records from Stony Brook University Hospital dated from January 2008 through May 2010 also document the Veteran's course of treatment for other disabilities, namely his non-Hodgkin's lymphoma and leukemia.  These records do not reflect any notation of diagnosis or treatment of a low back disability that has been medically related to service.

Various statements by the Veteran and his representative, and in the June 2011 Board hearing transcript reflect the Veteran's contention that he initially injured his back in service when he sitting in the back of a truck and the driver hit a hole, throwing him in the air and injuring his back.  He indicated that he was hospitalized, and then placed on light duty.  He reported that he had had treatment for his low back disability since service, that he used a brace and TENS unit, and that his current diagnosis was slipped disc..

The above-described medical evidence , is "new" in the sense that was not previously considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record.  However, this evidence is not "material" for purposes of reopening the claim for service connection for a back disability.  None of this evidence includes any medical opinion or comment that there exists medical nexus between any of the Veteran's current low back symptoms or disabilities and the in-service back pain described in the Veteran's service treatment records, or any comment to the effect that the Veteran's has a current low back disability that was incurred in or is otherwise medically related to service.  As such, the additionally-received medical evidence does not relate to an unestablished fact needed to substantiate the claim for service connection for a back disability, or raise a reasonable possibility of substantiating the claim.


As for the lay assertions advanced by the Veteran and his representative in connection with this request to reopen, the Board again notes that these appear to largely reiterate assertions previously made in connection with prior attempts to reopen the Veteran's claim.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's current low back disability is etiologically related to service.  See Bostain 11 Vet. App. at 127 (citing Espiritu, 2 Vet. App. at 492).  See also Routen, 10 Vet. App. at 186.  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson, 11 Vet. App. at 374; Moray, 5 Vet. App. at 214.

Because, on these facts, the Board concludes that the criteria for reopening the claim for service connection for a back disability are not met, there is no duty for VA to arrange for the Veteran to undergo medical examination, or to otherwise obtain a medical nexus opinion in connection with the claim (see 38 C.F.R. § 3.159(c)(4)(iii)), and that the Board's February 1995 denial of the previous request to reopen the claim for service connection for a back disability remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine also is not applicable.  See Annoni, 5 Vet. App. at 467.



ORDER

As new and material evidence to reopen the claim for service connection for a testicular disability has not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for a low back disability has not been received, the appeal as to this matter is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


